DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
Line 6, should “at least one smallest data unit” be replaced with –at least another one smallest data unit of the buffer—so as to clearly point out where the unit belongs and to distinguish the unit from the first unit.
As per claim 6:
Line 2, what does “after the last but one write operation” referring to? See also claim 20, line 4.
As per claim 7:
In the last two lines, what does “a data recovery length of a data file to a data end position of a respective append write request to maintain atomicity” referring to? See also claim 20, lines 7-8. 
For claims 2-15:
The claims are also rejected as including the deficiencies in the independent claim 1 and any other intervening claim.

Allowable Subject Matter
Claims 1-16 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  None of the prior art of record teaches or suggests the feature of overwriting the first smallest data unit and sequentially writing of the at least one second smallest data unit.
Claims 17-19 are allowed over the prior art of record. None of the prior art of record teaches or fairly suggests the feature of reading and splicing valid data in the at least one target smallest data unit which are calculated based on the first fixed length of a smallest data unit, responsive to the received data-reading request.
The patentability of claim 20 will be determined when the 112(b) issues has been resolved.  The scope for searching of prior art cannot be determined at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiratori et al., US 2014/0226236, teaches append write in a storage system having a buffer for storing data related to reading and writing [see para. 0018].
Lv et al., US 2020/0364148, teaches determining logical address offset of the target file responsive to a read request [see para. 0054].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137